Citation Nr: 1522748	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ has proposed to reduce the disability rating for the Veteran's bilateral hearing loss from 60 percent to noncompensable.  See September 2014 Rating Decision.  The issue of TDIU is contingent, in part, on the decision regarding the propriety of the rating reduction for the Veteran's service-connected bilateral hearing loss and is considered intertwined with the rating reduction issue.  Therefore, adjudication of a TDIU must be deferred pending development action on the rating reduction issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

The Veteran has asserted that he is in receipt of disability benefits from the Social Security Administration (SSA).  See December 2013 Substantive Appeal; April 2015 Motion to Advance of the Docket.  Indeed, the Veteran explained that SSA disability benefits were awarded pursuant to VA treatment records.  See December 2013 Substantive Appeal.  To date, no SSA records have been obtained by VA.  As SSA records are potentially pertinent to his TDIU, such records should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).


In his substantive appeal, the Veteran claims that he has been determined to be unemployable by the Vocational Rehabilitation Service.  His Vocational Rehabilitation folder has not been associated with his virtual claims file to review.  

As the matter is being remanded, updated VA treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the pending proposed rating reduction for bilateral hearing loss.  Thereafter, the Veteran and his representative should be provided with written notice of the determination and they must be provided with written notice of the Veteran's right to appeal.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

2. Obtain all outstanding VA treatment records for the period from October 2014 to the present.

3. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the claimant must be afforded the opportunity to furnish such records directly to Social Security Administration or to the AOJ.  All records/responses received must be associated with the claims file.

4. Associate the Vocational Rehabilitation folder with the virtual claims file.  

5. Then, readjudicate the issue on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

